Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el resultado anunciado en la sentencia del Tribunal por entender que en este caso el Art. 613E de la Ley de Procedimientos Especiales, 32 L.P.R.A. ant. see. 2697, que fija un término de caducidad para la impugna-ción de una adopción, no le impide a la peticionaria presen-tar la acción que está en controversia.
En el caso de autos, la recurrente Gladys de los Ángeles Martínez Montañez impugnó su adopción, a los cinco (5) meses de haber cumplido veintiún (21) años de edad. Alegó que al cumplir dicha edad abandonó su hogar, con la ayuda de familiares y amigos, para ubicarse en un hogar sustituto. Explicó que se vio obligada a desertar del hogar en que vivía debido a que desde los trece (13) años, había sido compelida diariamente a actos sexuales de toda natu-*66raleza por parte de su padrastro y padre adoptante, Mar-tínez Soria, “ejerciendo] la función de mujer de éste du-rante más de seis (6) años”.
Indicó además la peticionaria que no había podido ins-tar la acción de impugnación de adopción con anterioridad porque hasta el momento en que lo hizo había estado bajo una “férrea disciplina, supervisión y control” total por parte de su ofensor “siendo monitoreada mediante ‘beepers’ y teléfonos”, y porque no contaba con el apoyo de su núcleo familiar, quienes conocían la situación pero prefirie-ron ignorarla. Argumentó que el proceso de adopción fue fraudulento, toda vez que el motivo que había tenido Mar-tínez Soria para adoptarla fue precisamente tratar de re-tenerla a su lado para continuar el curso de su abuso sexual, en lugar de mediar propósitos sanos y buenas intenciones. Manifestó, además, que no tenía interés en conducir procedimiento criminal alguno contra su padre adoptante; que lo único que deseaba era que se dejara sin efecto la resolución de adopción, para no llevar más el ape-llido ni constar como hija de aquél que la mancilló desde sus años de pubertad, impidiéndole un desarrollo emocio-nal sano y convirtiendo el proceso de adopción en un ins-trumento más de su control perverso, “pues permanecer con [ese] apellido constituye una violación emocional”.
Con arreglo a estas alegaciones, la recurrente impugnó su adopción fundamentándose para ello en que el procedi-miento de adopción no sólo fue fraudulento, porque su anuencia fue producto de la intimidación, sino que, ade-más, dicho procedimiento fue contrario a los mejores inte-reses y el bienestar suyo, y no fue realizado por lo tanto para la protección y beneficio de la adoptada.
Es en el contexto de estas circunstancias tan extraordi-narias y graves que nos corresponde decidir el alcance del término de dos (2) años que establecía el Art. 613E de la Ley de Procedimientos Legales Especiales, supra, para im-*67pugnar una adopción, que era la disposición vigente cuando ocurrieron los hechos del caso de autos. Veamos.
H
A. La adopción es el negocio jurídico de Derecho de Fa-milia en cuya virtud nace entre dos personas extrañas —adoptante y adoptado— un vínculo de parentesco civil del que derivan relaciones análogas a las que resultan de aquellas filiales por naturaleza, extendiendo los beneficios que tiene todo miembro de una familia a quien carece de ella, paliando así la ausencia de calor familiar. J. Puig Bru-tau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 217; F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pirá-mide, T. V, 1976; E. Ruiz Vadillo, Introducción al estudio teórico práctico del Derecho Civil, 16ta ed., Madrid, Ed. Ochoa, 1988. Responde a la exigencia insoslayable de pro-tección que todo menor tiene, con el propósito de garantizar el desarrollo armónico e integral de su personalidad. Por medio de la adopción se incardinan muchos menores aban-donados a unos padres que como hijos suyos los reciben, con todas sus consecuencias jurídicas. L. Mendizábal Oses, Derecho de Menores, Madrid, Ed. Pirámide, 1977. De esta forma, se extinguen totalmente los vínculos jurídicos entre el adoptado y su familia biológica o anterior. Para todos los fines, el adoptado se considera como si hubiera nacido hijo del adoptante. Ex parte Feliciano Suárez, 117 D.P.R. 402 (1986); Ex parte J.A.A., 104 D.P.R. 551 (1976); Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975); Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254 (1963).
En este procedimiento —estrictamente reglamentado, tanto por el Código Civil como por la Ley de Procedimien-tos Legales Especiales— deben coincidir el asentimiento de los particulares, el permiso de la ley y la aprobación *68judicial. J.M. Manresa, Comentarios al Código Civil Espa-ñol, 7ma ed. rev., Madrid, Ed. Reus, 1957, T. II, pág. 112, según citado en Feliciano Suárez, Ex parte, supra.
La institución de la adopción, como la conocemos hoy día, ha sufrido una serie de cambios fundamentales a tra-vés de la historia. En un principio era al adoptante al que se trataba de proteger. En nuestros tiempos —tanto en nuestra legislación como en la gran mayoría de las legisla-ciones consultadas— la institución se fundamenta en la conveniencia de la adopción para el adoptado. En la actua-lidad, el bienestar del hijo adoptivo es el interés jurídico que ha de protegerse. J.L. Vázquez Olivo, La adopción: ¿ ha-brá posibilidad de liberalizar su reglamentación?, 53 Rev. Jur. U.P.R. 386, 387 (1984); R.M. Moreno Florez, Acto Constitutivo de la Adopción, Madrid, Ed. Colex, 1985, pág. 76; Feliciano Suárez, Ex parte, supra; Ex parte J.A.A., supra. La legislación vigente tiene el propósito fundamental de brindarles a niños sin padres la oportunidad de criarse en un hogar donde puedan atenderlos debida-mente, Feliciano Suárez, Ex parte, supra, y donde se les proporcione el bienestar y la felicidad que un hogar normal pueda asegurarle a un individuo. Este principio es común a todos los países, irrespectivamente de su sistema político, social o jurídico. Vázquez Olivo, supra.
Hoy día se puede afirmar indubitadamente, pues, que la institución de la adopción existe para salvaguardar princi-palmente el interés del adoptado, Ex parte barren, 92 D.P.R. 299, 302 (1965), buscando satisfacer sus necesidades subjetivas fundamentales de afecto y protección, para que alcance el pleno desarrollo físico, emocional, moral intelec-tual y social, de forma integral. Mendizábal Oses, op. cit, pág. 235; M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989).
A la luz de lo anterior, es evidente que utilizar la adop-ción de un menor para abusar de éste, y para explotarlo como instrumento sexual, constituye una horrible corrup-*69ción y deformación de dicha institución jurídica, que no debe tolerarse.
B. La adopción se considera perpetua, en el sentido de que no puede existir en su constitución interferencia res-trictiva alguna en cuanto al tiempo que ha de durar dicho estado. Puig Peña, op. cit., pág. 488. Por su propia natura-leza, es irrevocable. Mendizábal Oses, op. cit., pág. 244. Al respecto, explica Puig Brutau que tal “irrevocabilidad del decreto de adopción”, configurada en los estatutos que re-gulan la institución, significa que la subsistencia del es-tado civil creado por la adopción no puede quedar a merced de un cambio de voluntad o resolución unilateral del adop-tante, y tampoco de una anuencia entre las partes. Puig Brutau, op. cit., pág. 239. No podría ser de otro modo; la asimilación total del hijo adoptivo al legítimo no sería po-sible si la adopción no fuera acompañada de esta irrevocabilidad. H.E. Gatti, Estudios sobre Derecho de Fa-milia, Montevideo, 1966.
Ello no obstante, nos señala Puig Peña que de lo anterior no se infiere necesariamente que la adopción tenga que subsistir ad perpetuam “pues sobre ella deben también valer los principios que informan la cesación de los institu-tos jurídicos”. Puig Peña, op. cit. Remontándonos a Las Siete Partidas del Rey Don Alfonso El Sabio, Real Academia de la Historia, Madrid, Eds. Atlas, 1972, T. I, Partida Sexta, Tit. XIX, Ley V, pág. 513, promulgadas en los albo-res de 1256, encontramos que desde aquellos tiempos se reconoció que el vínculo entre adoptado y adoptante era susceptible de quebrantamiento, concediéndole al menor el beneficio de la restitución, en los siguientes términos:
Quando el menor de edat es porfijado de tal home, quel mues-tre malas mañas, ó quel desgaste lo suyo, puede pedir al juez del logar quel torne en aquel estado en que era ante quel hu-biese porfijado, et el juez débelo facer. (Enfasis suplido.) Véase J.E. Coll y L.A. Estivill, La Adopción e Instituciones Análogas, Buenos Aires, Ed. Tea, 1947, pág. 356.
*70Como veremos más adelante, la doctrina española sos-tiene aún dicho principio.
En específico, y de aplicación al caso de marras, se ha reconocido que el hijo adoptivo puede modificar su condi-ción de tal, por medio del ejercicio de la acción judicial modificativa de estado, llamada de impugnación de adopción. J.A. Rodríguez Carretero, La Persona Adoptada, Madrid, Ed. Montecorvo, 1973, pág. 60.
C. Nuestra ley sobre adopción ha reconocido el carácter permanente y la naturaleza invulnerable que debe per-mear la institución, estableciéndose así un limitado tér-mino para el ejercicio de la acción de impugnación. Regía la misma el Art. 613E de la Ley de Procedimientos Legales Especiales, supra, que rezaba:
Transcurrido el período de dos (2) años desde la fecha de la resolución del tribunal autorizando la adopción, cualquier irre-gularidad en los procedimientos se considerará subsanada y la validez de la adopción no podrá ser atacada directa ni colate-ralmente en ningún procedimiento.
Nótese, de entrada, que el estatuto referido no alude y nada dispone sobre si el término que establece es uno de caducidad o de prescripción.(1) Ello no obstante, conocido es el principio general que en las acciones de Derecho de Fa-*71milia no hay lugar para los términos de prescripción “por no ser de índole patrimonial, es decir, por no estar dentro del comercio de los hombres”. W. Cortés Burgos, El pro-blema de la caducidad en la filiación, Año XXII (Núm. 86) Rev. Der. Pur. 186, 198 (1982-1983). Por su parte, sabido es que la caducidad, de ordinario, incide sobre aquellos de-rechos potestativos o de configuración o modificación de una situación jurídica que exigen la fijación rápida, inmu-table y definitiva de cierto estado. L. Diez-Picazo y A. Gu-llón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tec-nos, 1989, pág. 480.
Sobre el particular en Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 589 (1966), citando al profesor Guaroa Velázquez, apuntamos que “[l]a prescripción no es una institución aplicable al derecho de familia ...”. Puede afirmarse, además, que por su propia naturaleza de acto constitutivo de estado civil, sumado al lenguaje y los pro-pósitos del estatuto que nos ocupan, no arrojan dudas so-bre que el plazo en cuestión es de caducidad. Esta conclu-sión resulta también evidente en la enmienda que hizo la Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. see. 2699 et seq.) disponiendo expresamente que el plazo para impug-nar una adopción es un término de caducidad. (2)
El establecimiento de este limitado período de dos (2) años refleja el propósito legislativo de preservar la seguri-dad jurídica y la estabilidad familiar, a los fines de fijar permanentemente una relación inmutable revestida de ciertas consecuencias jurídicas, Valladares de Sabater v. Rivera Lazú, supra; anulando, así, la posibilidad de que el nuevo estado civil del hijo adoptivo quedara al libre arbi-trio de los adoptantes, de él mismo, e incluso de ambos. En específico señalamos en M.J.C.A., menor v. J.L.E.M., me*72nor, supra, que con la adopción se persigue el propósito de que al adoptado se le provea, con carácter permanente, un hogar donde se le brinde cariño, cuidado, protección y se-guridad económica, social y emocional, así como lo esencial para un crecimiento y desarrollo saludables.
Adviértase, sin embargo, que si bien el aludido estatuto establece un término específico para ejercitar dicha acción de impugnación, lo hace sin especial atención al sujeto que la impugna, lo cual plantea el problema ante nos. Debemos llenar, pues, la laguna del estatuto(3) teniendo en mente el principio cardinal de hermenéutica, que hemos reconocido en múltiples ocasiones, de que los estatutos de adopción deben interpretarse liberalmente, a favor del hijo adoptivo, Feliciano Suárez, Ex parte, supra; Valladares de Sabater v. Rivera Lazú, supra; Ex parte Ortiz y Lluberas, 42 D.P.R. 350, 356 (1931); de manera que se logren los fines sociales de nuestra legislación sobre adopción.
II
La controversia ante nos se limita estrictamente a la cuestión de si el término de dos (2) años que establecía el Art. 613E de la Ley de Procedimientos Legales Especiales, supra, para impugnar una adopción, transcurría contra los hijos adoptivos menores de edad o, por el contrario, si para éstos quedaba suspendido hasta que advinieran a la mayoridad.
En su recurso, la peticionaria plantea que el término contenido en el Art. 613E de la Ley de Procedimientos Le-gales Especiales, supra, debe comenzar a contarse desde que el adoptado alcanza la mayoridad, por entender que ningún término de caducidad se puede aplicar válidamente contra menores o hijos adoptivos que eran menores de *73edad al momento de haberse emitido la resolución de adopción.
Por su parte, la Procuradora Especial de Relaciones de Familia, representada por la Oficina del Procurador General, se opone a la solicitud de la peticionaria por entender que el aludido término transcurre igual contra todos cuan-tos puedan ejercer la acción, por tratarse de un término de caducidad.
Huelga decir que los asuntos de menores están revesti-dos del más alto interés público y que los mejores intereses emocionales, físicos, económicos y psicológicos del menor deben ser siempre nuestro norte en la adjudicación de este tipo de controversia. Véase M.J.C.A., menor v. J.L.E.M., menor, supra.
Si bien se ha reconocido que la caducidad, por el modo automático y directo de operar, no es susceptible de ser interrumpida, y normalmente, tampoco se dará en ella las causas de su suspensión, Ortiz Rivera v. Sucn. González Martínez, supra, existen instancias en que la caducidad sí se ha suspendido. Una de estas circunstancias particulares es, precisamente, aquella que involucra a menores de edad, por carecer éstos de capacidad jurídica para ejercitar el derecho de instar determinada acción. Así, por ejemplo, un hijo tendrá hasta cuatro (4) años después de cumplir la mayoridad para instar acción de filiación en caso de que su padre o madre haya fallecido. Art. 126 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 505. Este plazo es considera-blemente más amplio que el dispuesto para el resto de las personas que pueden llevar este tipo de acción, puesto que “se espera hasta que el hijo pueda formar por sí juicio sobre tan importante asunto”. Ortiz Rivera v. Sucn. González Martínez, supra.
En cuanto a la acción de impugnación de adopción espe-cíficamente, encontramos que en España, el adoptado me-nor de edad tiene hasta dos (2) años después de llegar a la mayoría de edad para ejercitar dicha acción. Puig Peña, op. *74cit. A idéntica conclusión se ha llegado en Perú, donde el menor o incapaz pueda impugnar la adopción “dentro del año siguiente a su mayoría o a la fecha en que desapareció su incapacidad”. (Enfasis suplido.) J.E. Castañeda, Código Civil: concordancias y jurisprudencia de la Corte Suprema al día, 3ra ed., Lima [s. Ed.], 1966, Art. 341, pág. 110. En Chile, la acción de impugnación establece un plazo de ca-ducidad de un (1) año que parece correr para todos por igual, razón por la cual la Ley de Adopción permite otra acción llamada “Expiración de la Adopción”. Bajo esta ac-ción expirará la adopción si el adoptado, una vez cese su incapacidad, estima que no le es conveniente la adopción, y dentro de un año así lo manifiesta en escritura pública. M. Somarriva Undurraga, Derecho de Familia, Chile, Ed. Ediar, 1983, T. II, pág. 58. Por su parte, el código argentino dispone que se puede revocar la adopción “por acuerdo de partes manifestado judicialmente, cuando el adoptado fuera mayor de edad”. Nos parecen atinadas las expresio-nes de Zannoni, quien comentando dicho inciso nos dice que la referida acción, “por su naturaleza sólo es viable luego que el adoptado llega a la mayoría de edad puesto que antes no es plenamente capaz de obrar y menos aun de manifestar un consentimiento maduro”. E.A. Zannoni, De-recho de Familia, Buenos Aires, Ed. Astrea, 1978, Vol. 2. El Código del Niño de Uruguay, por su parte, establece que la revocación de la adopción puede solicitarla tanto el adop-tado como el adoptante “cuando existan motivos graves”. No dispone un término fijo para el ejercicio de la acción, y deja a discreción del tribunal la determinación de qué es un “motivo grave” que justifique revocar la adopción. I Có-digo Civil Anotado de Uruguay, Art. 251, pág. 356 (1949). Añade Puig Peña, además, que inclusive “[a]lgunos auto-res ... —como Popineau— afirman, a propósito de un pre-cepto semejante en su Código, que la adopción sólo [debería] impugnarse por los menores cuando llegasen a la mayoría”. Puig Peña, op. cit., pág. 488.
*75Como puede observarse, pues, al sopesar los intereses presentes —el de la importancia y necesidad que para el Derecho tiene dar certeza al nuevo estado civil vis-á-vis el de los hijos adoptivos que tienen un derecho inalienable a una vida normal y feliz — , hay un considerable número de jurisdicciones consultadas que avalan precisamente la po-sición postulada por la recurrente. El razonable principio rector derivado de la legislación de otras jurisdicciones, su-mado a la palmaria intención de nuestro Legislador —de brindarles a los niños menores, mediante la adopción, una mejor calidad de vida— claramente intiman la norma pro-cedente para resolver el planteamiento ante nos.
Además, nuestras pasadas expresiones en materia de suspensión de la prescripción a favor de los menores de edad, por analogía, sugieren también la norma que debe regir el asunto ante nos, toda vez que la protección a los menores de edad —incapaces jurídicamente de instar una acción judicial— es la médula y el denominador común de ambos asuntos. En De Jesús v. Chardón, 116 D.P.R. 238 (1985), resolvimos que el tiempo que dure la minoría de edad no se considerará parte del tiempo fijado para que un hijo menor de edad inste la acción en daños heredada de su padre fallecido. Asimismo en Márquez v. Tribl. Superior, 85 D.P.R. 559, 562 (1962), refiriéndonos a los menores de edad, expresamos que se deben “proteger los intereses de los incapaces hasta el momento en que adquieren la capa-cidad jurídica necesaria para hacer valer sus derechos”. A tono con dicho principio, resolvimos que aunque el padre o tutor haya iniciado la acción de daños y perjuicios en re-presentación del menor, “el término prescriptivo no corre contra el incapaz hasta que éste haya personalmente ad-venido a su completa capacidad jurídica”. Márquez v. Tribl. Superior, supra. Reconocimos entonces que a pesar de que las reglas que establecen los términos prescriptivos de las acciones están fundamentadas en consideraciones de orden público, cuando este principio choca con el de protección de *76los intereses de los incapaces, esto último debe ser la norma que prevalezca.
Bajo el crisol de esta casuística, parece razonable con-cluir análogamente, en un caso como el que nos ocupa, que a pesar de la importancia y necesidad que para el Derecho tiene asegurar la certeza e inmutabilidad del nuevo estado civil, éste debe ceder ante el apremiante interés del Estado de proteger el derecho de los incapaces. Ciertamente, antes de cumplir la mayoridad, es difícil que un hijo adoptivo, por sí solo, pueda impugnar la adopción, puesto que es ju-rídicamente incapaz y todavía está bajo los controles de su madre o padre adoptante (o de ambos), además de carecer de los medios y las circunstancias propicios para hacerlo.
Lo anterior es particularmente cierto si el menor está sometido a diversas formas de abuso, vejámenes y atroci-dades, bajo el control absoluto de su ofensor a quien consi-dera su padre o madre, como se alega que ha sucedido en este caso. En este punto cobran vida nuestras expresiones de que el derecho a llevar una acción civil es un derecho fundamental, por lo que una regulación que elimina la causa de acción antes de que ésta pueda interponerse legí-timamente constituye una abrogación de dicho derecho. Alicea v. Córdova, 117 D.P.R. 676 (1986). Incluso, cabe de-cir que algunos códigos civiles modernos, que regulan la institución de la caducidad, establecen que “es nulo el pacto con el que se establecen términos de caducidad que hacen excesivamente difícil a una de las partes el ejercicio de los derechos”. García Amigo, supra, pág. 910.
III
Las posturas doctrinales y jurisprudenciales menciona-das en los acápites anteriores, a la luz de los hechos del caso de autos, justifican resolver que el término en cues-tión no transcurre contra el hijo que fue adoptado siendo menor de edad, y que este término comienza a transcurrir *77contra tal hijo adoptivo una vez éste advenga mayor de edad. Resolver lo contrario constituiría un grave error. De ser ciertas las alegaciones en este caso, conllevaría ignorar lo crudamente denigrante y ofensivo que sería para la pe-ticionaria no poder librarse de su carácter de hija adoptiva de quien tanto abusó de ella.
Por otro lado, las otras alternativas propuestas por otros Jueces de este Foro requieren que la persona violada por el adoptante tenga que incoar múltiples acciones judi-ciales, incluso algunas que están mayormente fuera de su control, con todos los costos personales y económicos que ello acarrea, y con la incertidumbre de si todas dichas ac-ciones serán exitosas. Además existen otros problemas que dichas alternativas no pueden resolver. Así, pues, ¿qué su-cede con la obligación que puede tener el adoptado de ali-mentar al padre adoptante, conforme a lo dispuesto en el Art. 143 del Código Civil, 31 L.P.R.A. see. 562? Más impor-tante aún, si no se anula la adopción, ¿cómo se logra la rectificación moral que es necesaria para que la peticiona-ria pueda intentar lograr alguna paz real en su vida y para que pueda superar el trauma emocional grave que ha su-frido? El cambio de nombre como alternativa es un reme-dio superficial para ello porque de por sí no rectifica nada, y la peticionaria, aun con un nuevo apellido, sigue siendo jurídicamente hija del adoptante que abusó de ella.
El interés de la estabilidad familiar no está realmente en riesgo alguno en casos como el de autos. La anulación de la adopción que solicita la recurrente sólo procedería en casos de causas extremas como la de este caso, en los cuales no hay posibilidad real alguna de vida familiar entre el adop-tante y la adoptada. Con resolver que el término que aquí nos concierne transcurre a partir de la mayoría de edad del adoptado, no estaríamos abriendo las puertas para la ines-tabilidad de la generalidad de las adopciones, que de ordi-nario son auténticas, por lo que nadie ha de impugnarlas. Lo único que estaríamos haciendo al acceder a lo que pide *78la recurrente es proveerles protección a aquellos pocos que en circunstancias muy excepcionales han sufrido vejáme-nes y abusos como los del caso de autos. Se trata de una protección que este Tribunal históricamente le ha ofrecido a los menores, a los incapaces, a los que han sido maltra-tados y abusados, cuyos intereses han tenido para este Foro usualmente el más alto valor. Resolver de otro modo al que pide la recurrente, daría más importancia a la retó-rica ilusoria de una supuesta estabilidad de la familia que al sufrimiento real y concreto de seres humanos que como menores han sido abusados, y que continúan padeciendo en carne viva el dolor y la indignación de tal vejamen. Constituiría convertir a este Tribunal en parapeto de lo inexistente, guardián de entelequias, en lugar de ser pala-dín de intereses humanos auténticos, (esto es lo que marca el comienzo de un voto particular. Ver la anterior página 65)
— O —

 La prescripción es un derecho subjetivo sometido a la voluntad del perjudicado. La caducidad es un derecho objetivo provisto por ley. Tienen como rasgo en común que el transcurso del tiempo afecta el derecho o la prerrogativa y que sus efectos son similares: la expiración del plazo entraña la expiración del derecho o prerrogativa, y por el contrario, el cumplimiento del acto o el ejercicio de la acción en tiempo útil salvaguarda su existencia. Contrario sensu, las notas diferenciales más notables entre una y otra son las siguientes: (a) la caducidad puede ser apreciada tanto a instancia de parte como de oficio, por el tribunal, la prescripción es estimable únicamente a instancia de parte; y (b) la caducidad no admite la interrupción del tiempo, operando el transcurso de éste como origen de ella, mientras que la prescrip-ción es susceptible de interrupción. Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562 (1966).
La caducidad encuentra su fundamento exclusivo en la necesidad de dar segu-ridad al tráfico jurídico, W. Cortés Burgos, El problema de la caducidad en la filia-ción, 86 Rev. Der. Puertorriqueño 186 (1983); De Jesús v. Chardón, 116 D.P.R. 238 (1985); y se evita únicamente por el ejercicio de la acción, que en este caso es una de contestación de estado, denominada de impugnación. Santiago Ojeda v. Cruz Maldonado, 109 D.P.R. 143, 146 (1979).


 El Art. 6130 de la Ley de Procedimientos Legales Especiales, según enmen-dada, dispone que el término en cuestión es de caducidad y lo reduce a un (1) año a partir del decreto de adopción. Como también establece el aludido término sin especial atención al sujeto que impugna la adopción, lo que aquí resolvamos le será aplicable.


 Es nuestra obligación llenar las lagunas legales, hasta tanto se pronuncie la Asamblea Legislativa, conforme el mandato del Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 7.